DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Group 1, claim(s) 1-14, drawn to a method, classified in H01L21/823475.
II. 	Group 2, claim(s) 15-20, drawn to a device, classified in H01L29/41733.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the product as claimed can be made by another and materially different process or (2) that the process as claimed can be used to make another and materially different product (MPEP § 806.05(f)). In the instant case, the product of claims 15-20 can be made by a different process from the process of claims 1-8 such as a device can be formed in the following steps:
depositing a first semiconductor layer over a substrate; 
forming spacers on sidewalls of the first semiconductor layer; 
forming a first epitaxial material in the substrate; 
exposing the first epitaxial material, wherein exposing the first epitaxial material comprises thinning a backside of the substrate; 
etching portions of the first semiconductor layer using the spacers as a mask; and 
replacing a second epitaxial material and the first epitaxial material with a backside via, the backside via being electrically coupled to a source/drain region of a first transistor.
Instead of, 
depositing a dummy semiconductor layer and a first semiconductor layer over a substrate; 
forming spacers on sidewalls of the dummy semiconductor layer; 
forming a first epitaxial material in the substrate; 
exposing the dummy semiconductor layer and the first epitaxial material, wherein exposing the dummy semiconductor layer and the first epitaxial material comprises thinning a backside of the substrate; 
etching the dummy semiconductor layer to expose the first semiconductor layer, wherein the spacers remain over and in contact with end portions of the first semiconductor layer while etching the dummy semiconductor layer; 
etching portions of the first semiconductor layer using the spacers as a mask; and 
replacing a second epitaxial material and the first epitaxial material with a backside via, the backside via being electrically coupled to a source/drain region of a first transistor.
In addition, the product of claims 15-20 can be made by a different process from the process of claims 1-8 such as a device can be formed in the following steps:
depositing a dummy semiconductor layer over a semiconductor substrate; 
depositing a first semiconductor layer over the dummy semiconductor layer; 
forming a conductive material to form a backside via in the semiconductor substrate, wherein the backside via extends through the dummy semiconductor layer and the first semiconductor layer, and wherein spacers isolate the backside via from the dummy semiconductor layer; 
etching a backside of the semiconductor substrate to expose the backside via, the spacers, and the dummy semiconductor layer; 
removing the dummy semiconductor layer to expose the first semiconductor layer; and
forming a cavity in the first semiconductor layer by etching the first semiconductor layer using the spacers as an etch mask.
Instead of, 
depositing a dummy semiconductor layer over a semiconductor substrate; 
depositing a first semiconductor layer over the dummy semiconductor layer; 
forming a dummy backside via in the semiconductor substrate, wherein the dummy backside via extends through the dummy semiconductor layer and the first semiconductor layer, and wherein spacers isolate the dummy backside via from the dummy semiconductor layer; 
etching a backside of the semiconductor substrate to expose the dummy backside via, the spacers, and the dummy semiconductor layer; 
removing the dummy semiconductor layer to expose the first semiconductor layer; 
forming a cavity in the first semiconductor layer by etching the first semiconductor layer using the spacers as an etch mask; and 
replacing the dummy backside via with a conductive material to form a backside via.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions I and II have acquired a separate status in the art as shown by their different classification.
A telephone call was made to Lizabeth Vice (Reg. No. 72415) on 9/13/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813